Citation Nr: 0004126	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971 and from April 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent rating effective from March 29, 
1996.

In a statement from the veteran dated in May 1998, he 
canceled his power of attorney designating DAV as his 
representative.  However, he submitted a VA Form 21-22 
designating DAV as the veteran's representative in July 1998.  
Accordingly, DAV currently is the veteran's representative.

Although the veteran indicated on the April 1999 VA Form 9 
that he wanted a hearing at the local VA office before a 
Board Member, that request was in relation to an issue not 
currently before the Board.  Moreover, a statement from the 
veteran's representative, dated in October 1999, clarified 
that the veteran was withdrawing his request for a Travel 
Board.


REMAND

In a rating decision of March 1999, service connection for 
shortness of breath, fatigue and emphysema was denied.  The 
veteran submitted a notice of disagreement with this decision 
in a VA Form 9, dated in April 1999.  The record does not 
reflect that he has been provided a Statement of the Case in 
response to his notice of disagreement.

With respect to the issue currently on appeal, the Board 
notes that a notation stamped on the veteran's claims folder 
shows that a job training folder exists for this veteran.  It 
has not been associated with the veteran's claims folder.  
The extent to which the veteran's service-connected PTSD 
causes unemployability is relevant to determine the current 
severity of the veteran's PTSD.

A review of the evidence of record shows that the veteran 
received treatment at the Wichita Vet Center.  The claims 
folder contains treatment records from the Vet Center dated 
to June 1997.  Any additional records should be requested and 
associated with the veteran's claims folders.

It appears that the M&ROC may not have considered all of the 
evidence of record.  The October 1999 Supplemental Statement 
of the Case does not note the most recently received VA 
outpatient treatment records, in particular, one dated in 
October 1999 which shows an impression of chronic and severe 
PTSD.

The medical evidence indicates that the veteran's service-
connected PTSD may have increased in severity since the most 
recent VA psychiatric examination for compensation and 
pension purposes, completed in August 1997.  Accordingly, 
another examination is necessary.

The Board notes that although the veteran was denied 
disability benefits from the Social Security Administration 
(SSA), the records forming the basis for SSA's determination 
are potentially relevant, and should be obtained.  The 
January 1999 letter from SSA to the veteran noted that its 
decision had been made based in part on a report received in 
December 1998 from Larry A. Boll, Ph. D., P. A.  The claims 
folders do not contain that report.

Accordingly, this case is REMANDED to the M&ROC for the 
following actions:

1.  A Statement of the Case addressing 
service connection for shortness of 
breath, fatigue and emphysema should be 
provided to the veteran and his 
representative.  The veteran should also 
be informed of the requirements to 
perfect an appeal with respect to this 
issue.

2.  The M&ROC should contact the veteran 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent to 
his claim for a rating in excess of 10 
percent for PTSD.  When the requested 
information and any necessary 
authorizations have been received, the 
M&ROC should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.  In any case, the 
M&ROC should request any additional VA 
medical records of treatment since 
October 1999, and records dated since 
June 1997 from the Vet Center.

3.  The M&ROC should attempt to obtain 
copies of the veteran's medical records 
in the possession of SSA, and copies of 
any SSA disability determinations since 
the January 1999 decision.

4.  The veteran's job training folder 
should be requested and associated with 
his claims folders.

5.  When the above record development has 
been completed, the M&ROC should arrange 
for the veteran to be scheduled for a VA 
examination by a psychiatrist to 
determine the current degree of severity 
of his PTSD.  All pertinent tests and 
studies should be completed.  All current 
manifestations of the service-connected 
psychiatric disability should be 
identified.  To the extent possible, the 
manifestations of the PTSD should be 
distinguished from those of alcohol 
abuse, substance abuse and any other 
currently present psychiatric 
disorder(s).  With respect to each of the 
symptoms identified in the new schedular 
criteria for evaluating mental disorders, 
the examiner should specifically indicate 
whether such symptom is a manifestation 
of the service-connected psychiatric 
disability.  The examiner should provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability and should provide 
a global assessment of functioning score 
based upon the PTSD.  The significance of 
the score assigned should also be 
explained.  The complete rationale for 
all opinions expressed should also be 
provided.  The claims folders, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect whether a review of the claims 
file was made.  The examination report 
must be typed.

6.  Thereafter, the M&ROC should review 
the claims folders and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




